Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 10/07/2022, with respect to the 35 U.S.C. § 103 rejection of claims 1-6 as being unpatentable by Broustis (U.S. Publication 2013/0290696) in view of Vanderveen (U.S. Publication 2014/0112258) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-10 are provisionally rejected on the ground of non-statutory double
patenting as being unpatentable over claims 1-13 of co-assigned Patented Application
no. 10,212,597. Although the claims at issue are not identical, they are not patentably
distinct from each other because both the co-assigned Application claim 7 and co-
assigned Patented Application claim 1 are almost the same in scope.


Instant claim 1 of App. No.‘919  and associated claims 2-10.
U.S. Patent No. 597 claim 1 and associated claims 2-13
1. (currently amended) A first User Equipment (UE) comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: send, to a first network node that is not an evolved Node B (eNB) and is not a mobility management entity (MME), a request message for direct communication between the first UE and a second UE over an interface PC5, receive, from the first network node, security information, wherein the first network node sends, to the second UE, the security information via a second network node that is not an eNB and is not an MME, derive a confidential key and an integrity key based on the security information; and perform secure communication between the first UE and the second UE that derives the confidential key and the integrity key based on the security information.
A mobile communication system, comprising: a central processing unit coupled to a memory storing instructions for executing: a first and a second UEs (User Equipments) implemented by a transceiver and a controller that support Proximity Services (ProSe); a first ProSe Function that starts the ProSe and communicates with the plurality of UEs via a PC3 interface; and a second ProSe Function that supports the ProSe and communicates with the plurality of UEs via the PC3 interface, wherein the first and second ProSe functions are deployed in different network nodes, wherein the first UE sends a first message for a discovery to the first ProSe Function via PC3, wherein the first ProSe Function directly sends a first information on security to the first UE via PC3, wherein the first UE receives the first information on security from the first ProSe Function which communicated with a ProSe Application Server via a PC2 interface based on the first message for discovery from the first UE, wherein the second UE sends a second message for the discovery to the second ProSe Function via PC3, wherein the second ProSe Function directly sends a second information on security to the second UE via PC3, wherein the second UE receives the second information on security from the second ProSe Function which communicated with the ProSe Application Server via the PC2 interface based on the second message for discovery from the first UE, and wherein the second UE receives a protected message transmitted from the first UE on a PC5 interface based on the first information and the second information


The instant application and patented claims are directed towards a method and
system for a mobile communication system supporting Proximity Services (ProSe) in a
secure process.
One of ordinary skill in the art would understand from the teachings found in
Patented App ‘597 would not be significantly different from those found in the Instant
application relates to a method and system for a mobile communication system
supporting Proximity Services (ProSe) communicating with different PC interfaces. This
is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modify
instant Application claims 1-6 with the additional limitation of so to obtain Patented App
‘597 claims 1-13 as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0290696 hereinafter Broustis in view of U.S. Publication No. US 20140004796 hereinafter Cakulev.

As per claim 1, Broustis discloses:
A first UE (User Equipment) (para 0022 “In a traditional LTE setting, packets for Alice (device 102-A) and packets for Bob (device 102-B) would be exchanged via the LTE core network (CN) 105, i.e., traverse the Serving Gateway (SGW) 106 and the Packet Data Network (PDN) Gateway (PGW) 108, as shown in FIG. 1A. Note that while Alice (device 102-A) and Bob (device 102- b) are within each other's transmission range, Alice's packets travel via eNB 104 (typically up to PGW 108) and from there they return back to the same eNB 104 and are delivered to Bob.”) comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor (Fig, 2a-b, and 3, Para 0079 “Nonetheless, FIG. 4 generally illustrates an exemplary architecture for each device communicating over the communication medium. As shown, computing device A 410 comprises I/O devices 412, processor 414, and memory 416. Computing device B 420 comprises I/O devices 422, processor 424, and memory 426. Network element 430 comprises I/O devices 432, processor 434, and memory 436.” Para 0080 “It should be understood that the term "processor" as used herein is intended to include one or more processing devices, including a central processing unit (CPU) or other processing circuitry, including but not limited to one or more signal processors, one or more integrated circuits, and the like. Also, the term "memory" as used herein is intended to include memory associated with a processor or CPU, such as RAM, ROM, a fixed memory device (e.g., hard drive), or a removable memory device (e.g., diskette or CDROM). In addition, the term "I/O devices" as used herein is intended to include one or more input devices (e.g., Keyboard, mouse) for inputting data to the processing unit, as well as one or more output devices (e.g., CRT display) for providing results associated with the processing unit. The I/O devices also represent transceivers (wireless and/or wired) that enable communications between the devices shown.”),
cause the at least one processor to: 
send a request message for direct communication between the first UE and a second UE over an interface PC5 (para 0043 “With SeProSe (secure ProSe), once Alice and Bob receive an advertisement that they are within the range of each other (depicted as steps 214 and 216 in FIG. 2A), Alice determines whether she would like to initiate ProSe communication with Bob. If this is the case, Alice (device 102-A) sends a ProSe request (in step 218 in FIG. 2A) to the eNB 104 indicating that she wishes to initiate the ProSe communication with Bob (device 102-B). The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are a authenticated and authorized to use ProSe.” Para 0066 “More specifically, as shown in FIG. 3, Alice (device 102-A) and Bob (device 102-B) do not exchange channel (and other control) information directly, but through the network infrastructure. In other words, in order for Bob to inform Alice about his observed link properties, he does not use the ProSe communication. Instead, Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice (either directly when Alice is attached to the same eNB (304 in FIG. 3), or via Alice's eNB over the X2 interface).” Fig. 4, element 312, para 0075 “As an example, there may be ProSe applications that do not require fast communications between UEs, such as text messaging and low-rate voice applications.”),
derive a confidential key and an integrity based on security information
and perform secure communication between the first UE and the second UE that derives the confidential key and the integrity key based on the security information; (para 0047 “If the verification is successful, eNB 104 generates PK (in step 222 in FIG. 2A) as defined above. K.sub.Alice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., K.sub.eNB,
K.sub.RRCenc, K.sub.RRCint, K.sub.UPenc, K.sub.UPint); (ii) a combination of two or more keys; (ili) a randomly derived value; or (iv) ProSe key (K.sub.ProSe) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. Subsequently, the eNB 104 sends PK to Alice and Bob (in steps 226 and 228, respectively, in FIG. 2A). To ensure secure RRC communication between eNB-Alice and eNB-Bob, the security context derived from successful authentication (i.e., K.sub.RRCint and K.sub.RRCenc) is used. At this point, Alice and Bob can start ProSe communication, which is secured using PK.” Para 0050 “Alice and Bob may use PK for securing their ProSe communication, or key derivatives of PK for more fine-grained ProSe security and authorization.” Para 0052 “b. Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability to Alice and Bob to use PK for deriving separate keys for encryption (PK.sub.enc) and integrity protection (PK.sub.int).”). 
and perform secure communication between the first UE and the second UE that derives the confidential key and the integrity key based on the security information (Para 0050 “Alice and Bob may use PK for securing their ProSe communication, or key derivatives of PK for more fine-grained ProSe security and authorization.” Para 0052 “b. Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability to Alice and Bob to use PK for deriving separate keys for encryption (PK.sub.enc) and integrity protection (PK.sub.int).”).

Broustis does not disclose:
send, to a first network node that is not an evolved node B (eNB) and not a mobility management entity (MME), a request a request message for direct communication between the first UE and a second UE 
  receive, from the first network node, security information, wherein the first network node sends, to the second UE, the security information via, a second network node that is not an eNB and is not an MME 

Cakulev discloses:
send, to a first network node that is not an evolved node B (eNB) and not a mobility management entity (MME), a request a request message for direct communication between the first UE and a second UE (Fig. 1b, element 170, Referring to FIG. 4, in step S410, the first mobile 110a sends registration information to the AN 160. The first mobile 110a may register with the AN 160 according to known methods. According to at least one example embodiment, in addition to sending registration information to the AN 160, the first mobile 110a may send registration information to the PS 170. As is discussed above with reference to FIG. 3, the registration information sent by the first mobile 110a in step S410 may include a global identifier of the first mobile 110a, an indication that the first mobile 110a is capable of participating in ProSe communications, and discoverability preference information of the first mobile 110a)
receive, from the first network node, security information (para 0096 “After verifying the first and second mobiles 110a and 110b in step S525, in steps S530 and S535 the PS 170 sends discovery messages to the mobiles 110a and 110b respectively indicating that the second mobile 110b and the first mobile 110a are ProSe capable neighbor mobiles.”), 
wherein the first network node sends, to the second UE, the security information via, a second network node that is not an eNB and is not an MME (Fig. 1b, para 0043 “Further, the wireless network 105 includes a proximity server (PS) 170. The PS 170 may store information including location, authentication and/or discoverability preference information of mobiles in the wireless network 105. The PS 170 may communicate with the first and second mobiles 110a and 110b through the AN 160. The PS 170 may be, for example, connected to the AN 160 through the PGW 150 via the internet .” para 0096 “After verifying the first and second mobiles 110a and 110b in step S525, in steps S530 and S535 the PS 170 sends discovery messages to the mobiles 110a and 110b respectively indicating that the second mobile 110b and the first mobile 110a are ProSe capable neighbor mobiles.” The first network node (PS 170) sends to the second mobile device the discovery preferences (security information), via a second network node (the AN 160 /PGW 150). As stated in paragraph 0044 “The ability for the first mobile 110a to send traffic directly to the second mobile 110b over the air interface, without the need to involve either the RAN or the CN infrastructure, may offer at least two main advantages: (i) the network may be offloaded in terms of data traffic resource utilization, and (ii) increase the end-user throughput may be increased when the direct data link between the first and second mobiles 110a and 110b sustains a higher packet delivery ratio (PDR) than the first mobile 110a-to-eNB 120 and/or second mobile 110b-to-eNB 120 links)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the Prose method of Broustis to include send, to a first network node that is not an evolved node B (eNB) and not a mobility management entity (MME), a request a request message for direct communication between the first UE and a second UE and  receive, from the first network node, security information, wherein the first network node sends, to the second UE, the security information via, a second network node that is not an eNB and is not an MME, as taught by Cakulev.
The motivation would have to establish direct links between UEs via secure network nodes.

As per claim 2, Broustis in view of Cakulev discloses:
The UE according to claim 1, wherein the first network node communicates with the second core network node for the authorization (Broustis para 0044 and 0045, MME) and (Cakulev Fig. 1b, para 0043, 0044, 0095 and 0096, The motivation would have to establish direct links between UEs via secure network nodes).

As per claim 3, Broustis in view of Cakulev discloses:

The UE according to claim 1, wherein the request message comprises an identifier of the second UE (Broustis para 0047, 0048 and 0052) and (Cakulev para 0066, 0067, and 0084 ,The motivation would have to establish direct links between UEs via secure network nodes).

As per claim 4, the implementation of the UE of claim 1 will execute the communication method claim 4. The claim is analyzed with respect to claim 1.

As per claim 5, the claim is analyzed with respect to claim 2.

As per claim 6, the claim is analyzed with respect to claim 3.

As per claim 7, the implementation of the UE of claim 1 will execute the first network node of claim 7. The claim is analyzed with respect to claim 1.

As per claim 8, the implementation of the UE of claim 1 will execute the communication method of claim 8. The claim is analyzed with respect to claim 1.

As per claim 9, Broustis in view of Cakulev discloses:
The first UE according to claim 1, wherein the first network node checks whether the first UE is authorized to have the direct communication with the second UE (Broustis para 0044 and 0045, MME) and (Cakulev Fig. 1b, para 0043, 0044, 0095 and 0096, The motivation would have to establish direct links between UEs via secure network nodes).
 
As per claim 10, Broustis in view of Cakulev discloses:
The communication method according to claim 4, wherein the first network node checks whether the first UE is authorized to have the direct communication with the second UE (Broustis para 0044 and 0045, MME) and (Cakulev Fig. 1b, para 0043, 0044, 0095 and 0096, The motivation would have to establish direct links between UEs via secure network nodes).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499